Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a tube-like structure comprising a plurality of dielectric layers and conductor layers that are disposed on top of one another; a conductor tip integrally formed with a cap conductor layer that is disposed on a top surface of the tube-like structure, wherein the conductor tip extends to a central hole of the tube- like structure; and at least one photodetector formed within a bottom portion of the tube-like structure" as recited in claim 1, “at least one photodetector formed in the bottom dielectric layer; at least one intermediate dielectric layer formed over the bottom dielectric layer; a top dielectric layer formed over the at least one intermediate dielectric layer; a cap conductor formed over the top dielectric layer; a hollow space traversing the top dielectric layer, the at least one intermediate dielectric layer and the bottom dielectric layer; and a conductor tip extending downwardly from the cap conductor and into the hollow space” recited in claim 8 and “at least one photodetector formed in the bottom dielectric layer; a bottom conductor layer formed over the bottom dielectric layer; at least one intermediate dielectric layer formed over the bottom conductor layer; a top dielectric layer formed over the at least one intermediate dielectric layer; a top conductor layer formed over the top dielectric layer; a cap conductor formed over the top conductor layer; a hollow space traversing the top conductor layer, the top dielectric layer, the at least one intermediate dielectric layer, the bottom conductor layer and the bottom dielectric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/13/2021